
	
		II
		111th CONGRESS
		1st Session
		S. 1254
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Schumer (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for identification of misaligned currency,
		  require action to correct the misalignment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Currency Exchange Rate Oversight
			 Reform Act of 2009.
		2.DefinitionsIn this Act:
			(1)Administering
			 authorityThe term administering authority means the
			 authority referred to in section 771(1) of the Tariff Act of 1930 (19 U.S.C.
			 1677(1)).
			(2)Agreement on
			 government procurementThe term Agreement on Government
			 Procurement means the agreement referred to in section 101(d)(17) of the
			 Uruguay Round Agreements Act (19 U.S.C. 3511(d)(17)).
			(3)CountryThe
			 term country means a foreign country, dependent territory, or
			 possession of a foreign country, and may include an association of 2 or more
			 foreign countries, dependent territories, or possessions of countries into a
			 customs union outside the United States.
			(4)Exporting
			 countryThe term exporting country means the country
			 in which the subject merchandise is produced or manufactured.
			(5)Fundamental
			 misalignmentThe term fundamental misalignment means
			 a significant and sustained undervaluation of the prevailing real effective
			 exchange rate, adjusted for cyclical and transitory factors, from its
			 medium-term equilibrium level.
			(6)Fundamentally
			 misaligned currencyThe term fundamentally misaligned
			 currency means a foreign currency that is in fundamental
			 misalignment.
			(7)Real effective
			 exchange rateThe term real effective exchange rate
			 means a weighted average of bilateral exchange rates, expressed in
			 price-adjusted terms.
			(8)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(9)SterilizationThe
			 term sterilization means domestic monetary operations taken to
			 neutralize the monetary impact of increases in reserves associated with
			 intervention in the currency exchange market.
			(10)Subject
			 merchandiseThe term subject merchandise means the
			 merchandise subject to an antidumping investigation, review, suspension
			 agreement, or order referred to in section 771(25) of the Tariff Act of 1930
			 (19 U.S.C. 1677(25)).
			(11)WTO
			 agreementThe term WTO Agreement means the agreement
			 referred to in section 2(9) of the Uruguay Round Agreements Act (19 U.S.C.
			 3501(9)).
			3.Report on
			 international monetary policy and currency exchange rates
			(a)Reports
			 required
				(1)In
			 generalNot later than March 15 and September 15 of each calendar
			 year, the Secretary, after consulting with the Chairman of the Board of
			 Governors of the Federal Reserve System and the Advisory Committee on
			 International Exchange Rate Policy, shall submit to Congress, a written report
			 on international monetary policy and currency exchange rates.
				(2)ConsultationsOn
			 or before March 30 and September 30 of each calendar year, the Secretary shall
			 appear, if requested, before the Committee on Banking, Housing, and Urban
			 Affairs and the Committee on Finance of the Senate and the Committee on
			 Financial Services and the Committee on Ways and Means of the House of
			 Representatives to provide testimony on the reports submitted pursuant to
			 paragraph (1).
				(b)Content of
			 reportsEach report submitted under subsection (a) shall
			 contain—
				(1)an analysis of
			 currency market developments and the relationship between the United States
			 dollar and the currencies of major economies and trading partners of the United
			 States;
				(2)a review of the
			 economic and monetary policies of major economies and trading partners of the
			 United States, and an evaluation of how such policies impact currency exchange
			 rates;
				(3)a description of
			 any currency intervention by the United States or other major economies or
			 trading partners of the United States, or other actions undertaken to adjust
			 the actual exchange rate relative to the United States dollar;
				(4)an evaluation of
			 the domestic and global factors that underlie the conditions in the currency
			 markets, including—
					(A)monetary and
			 financial conditions;
					(B)accumulation of
			 foreign assets;
					(C)macroeconomic
			 trends;
					(D)trends in current
			 and financial account balances;
					(E)the size,
			 composition, and growth of international capital flows;
					(F)the impact of the
			 external sector on economic growth;
					(G)the size and
			 growth of external indebtedness;
					(H)trends in the net
			 level of international investment; and
					(I)capital controls,
			 trade, and exchange restrictions;
					(5)a list of
			 currencies designated as fundamentally misaligned currencies pursuant to
			 section 4(a)(2), and a description of any economic models or methodologies used
			 to establish the list;
				(6)a list of
			 currencies designated for priority action pursuant to section 4(a)(3);
				(7)an identification
			 of the nominal value associated with the medium-term equilibrium exchange rate,
			 relative to the United States dollar, for each currency listed under paragraph
			 (6);
				(8)a description of
			 any consultations conducted or other steps taken pursuant to section 5, 6, or
			 7, including any actions taken to eliminate the fundamental misalignment;
			 and
				(9)a description of
			 any determination made pursuant to section 9(a).
				(c)ConsultationsThe
			 Secretary shall consult with the Chairman of the Board of Governors of the
			 Federal Reserve System and the Advisory Committee on International Exchange
			 Rate Policy with respect to the preparation of each report required under
			 subsection (a). Any comments provided by the Chairman of the Board of Governors
			 of the Federal Reserve System or the Advisory Committee on International
			 Exchange Rate Policy shall be submitted to the Secretary not later than the
			 date that is 15 days before the date each report is due under subsection (a).
			 The Secretary shall submit the report to Congress after taking into account all
			 such comments received.
			4.Identification
			 of fundamentally misaligned currencies
			(a)Identification
				(1)In
			 generalThe Secretary shall analyze on a semiannual basis the
			 prevailing real effective exchange rates of foreign currencies.
				(2)Designation of
			 fundamentally misaligned currenciesWith respect to the
			 currencies of countries that have significant bilateral trade flows with the
			 United States, and currencies that are otherwise significant to the operation,
			 stability, or orderly development of regional or global capital markets, the
			 Secretary shall determine whether any such currency is in fundamental
			 misalignment and shall designate such currency as a fundamentally misaligned
			 currency.
				(3)Designation of
			 currencies for priority actionThe Secretary shall designate a
			 currency identified under paragraph (2) for priority action if the country that
			 issues such currency is—
					(A)engaging in
			 protracted large-scale intervention in one direction in the currency exchange
			 market, particularly if accompanied by partial or full sterilization;
					(B)engaging in
			 excessive and prolonged official or quasi-official accumulation of foreign
			 assets, for balance of payments purposes;
					(C)introducing or
			 substantially modifying for balance of payments purposes a restriction on, or
			 incentive for, the inflow or outflow of capital, that is inconsistent with the
			 goal of achieving full currency convertibility; or
					(D)pursuing any
			 other policy or action that, in the view of the Secretary, warrants designation
			 for priority action.
					(b)ReportsThe
			 Secretary shall include a list of any foreign currency designated under
			 paragraph (2) or (3) of subsection (a) in each report required by section
			 3.
			5.Negotiations and
			 consultations
			(a)In
			 generalUpon designation of a currency pursuant to section
			 4(a)(2), the Secretary shall seek to consult bilaterally with the country that
			 issues such currency in order to facilitate the adoption of appropriate
			 policies to address the fundamental misalignment.
			(b)Consultations
			 involving currencies designated for priority actionWith respect
			 to each currency designated for priority action pursuant to section 4(a)(3),
			 the Secretary shall, in addition to seeking to consult with a country pursuant
			 to subsection (a)—
				(1)seek the advice
			 of the International Monetary Fund with respect to the Secretary’s findings in
			 the report submitted to Congress pursuant to section 3(a); and
				(2)encourage other
			 governments, whether bilaterally or in appropriate multinational fora, to join
			 the United States in seeking the adoption of appropriate policies by the
			 country described in subsection (a) to eliminate the fundamental
			 misalignment.
				6.Failure to adopt
			 appropriate policies
			(a)In
			 generalNot later than 90 days after the date on which a currency
			 is designated for priority action pursuant to section 4(a)(3), the Secretary
			 shall determine whether the country that issues such currency has adopted
			 appropriate policies, and taken identifiable action, to eliminate the
			 fundamental misalignment. The Secretary shall promptly notify Congress of such
			 determination and publish notice of the determination in the Federal Register.
			 If the Secretary determines that the country that issues such currency has
			 failed to adopt appropriate policies, or take identifiable action, to eliminate
			 the fundamental misalignment, the following shall apply with respect to the
			 country until a notification described in section 7(b) is published in the
			 Federal Register:
				(1)Adjustment
			 under antidumping lawFor purposes of an antidumping
			 investigation or review under subtitle B of title VII of the Tariff Act of 1930
			 (19 U.S.C. 1673 et seq.) the following shall apply:
					(A)In
			 generalThe administering authority shall ensure a fair
			 comparison between the export price and the normal value by adjusting the price
			 used to establish export price or constructed export price to reflect the
			 fundamental misalignment of the currency of the exporting country.
					(B)Sales subject
			 to adjustmentThe adjustment described in subparagraph (A) shall
			 apply with respect to subject merchandise sold on or after the date that is 30
			 days after the date the currency of the exporting country is designated for
			 priority action pursuant to section 4(a)(3).
					(2)Federal
			 procurement
					(A)In
			 generalThe President shall prohibit the procurement by the
			 Federal Government of products or services from the country.
					(B)ExceptionThe
			 prohibition provided for in subparagraph (A) shall not apply with respect to a
			 country that is a party to the Agreement on Government Procurement.
					(3)Request for IMF
			 actionThe United States shall inform the Managing Director of
			 the International Monetary Fund of the failure of the country to adopt
			 appropriate policies, or to take identifiable action, eliminate the fundamental
			 misalignment, and the actions the country is engaging in that are identified in
			 section 4(a)(3), and shall request that the Managing Director of the
			 International Monetary Fund—
					(A)consult with such
			 country regarding the observance of the country's obligations under article IV
			 of the International Monetary Fund Articles of Agreement, including through
			 special consultations, if necessary; and
					(B)formally report
			 the results of such consultations to the Executive Board of the International
			 Monetary Fund within 180 days of the date of such request.
					(4)OPIC
			 financingThe Overseas Private Investment Corporation shall not
			 approve any new financing (including insurance, reinsurance, or guarantee) with
			 respect to a project located within the country.
				(5)Multilateral
			 bank financingThe Secretary shall instruct the United States
			 Executive Director at each multilateral bank to oppose the approval of any new
			 financing (including loans, other credits, insurance, reinsurance, or
			 guarantee) to the government of the country or for a project located within the
			 country.
				(b)Waiver
				(1)In
			 generalThe President may waive any action provided for under
			 subsection (a) if the President determines that—
					(A)taking such
			 action would cause serious harm to the national security of the United States;
			 or
					(B)it is in the
			 vital economic interest of the United States to do so and taking such action
			 would have an adverse impact on the United States economy greater than the
			 benefits of such action.
					(2)NotificationThe
			 President shall promptly notify Congress of a determination under paragraph (1)
			 (and the reasons for the determination, if made under paragraph (1)(B)) and
			 shall publish notice of the determination (and the reasons for the
			 determination, if made under paragraph (1)(B)) in the Federal Register.
				(c)ReportsThe
			 Secretary shall describe any action or determination pursuant to subsection (a)
			 or (b) in the first semiannual report required by section 3 after the date of
			 such action or determination.
			7.Persistent
			 failure to adopt appropriate policies
			(a)Persistent
			 failure To adopt appropriate policiesNot later than 360 days
			 after the date on which a currency is designated for priority action pursuant
			 to section 4(a)(3), the Secretary shall determine whether the country that
			 issues such currency has adopted appropriate policies, and taken identifiable
			 action, to eliminate the fundamental misalignment. The Secretary shall promptly
			 notify Congress of such determination and shall publish notice of the
			 determination in the Federal Register. If the Secretary determines that the
			 country that issues such currency has failed to adopt appropriate policies, or
			 take identifiable action, to eliminate the fundamental misalignment, in
			 addition to the provisions of section 6(a), the following shall apply with
			 respect to the country until a notification described in subsection (b) is
			 published in the Federal Register:
				(1)Action at the
			 WTOThe United States Trade Representative shall request
			 consultations in the World Trade Organization with the country regarding the
			 consistency of the country's actions with its obligations under the WTO
			 Agreement.
				(2)Remedial
			 intervention
					(A)In
			 generalThe Secretary shall consult with the Board of Governors
			 of the Federal Reserve System to consider undertaking remedial intervention in
			 international currency markets in response to the fundamental misalignment of
			 the currency designated for priority action, and coordinating such intervention
			 with other monetary authorities and the International Monetary Fund. In doing
			 so, the Secretary shall consider the impact of such intervention on domestic
			 economic growth and stability, including the impact on interest rates.
					(B)Notice to
			 countryAt the same time the Secretary takes action under
			 subparagraph (A), the Secretary shall notify the country that issues such
			 currency of the consultations under subparagraph (A).
					(b)NotificationThe
			 Secretary shall promptly notify Congress when a country that issues a currency
			 designated for priority action pursuant to section 4(a)(3) adopts appropriate
			 policies, or takes identifiable action, to eliminate the fundamental
			 misalignment, and publish notice of the action of that country in the Federal
			 Register.
			(c)Waiver
				(1)In
			 generalThe President may waive any action provided for under
			 this section, or extend any waiver provided for under section 6(b), if the
			 President determines that—
					(A)taking such
			 action would cause serious harm to the national security of the United States;
			 or
					(B)it is in the
			 vital economic interest of the United States to do so, and that taking such
			 action would have an adverse impact on the United States economy substantially
			 out of proportion to the benefits of such action.
					(2)NotificationThe
			 President shall promptly notify Congress of a determination under paragraph (1)
			 (and the reasons for the determination, if made under paragraph (1)(B)) and
			 shall publish notice of the determination (and the reasons for the
			 determination, if made under paragraph (1)(B)) in the Federal Register.
				(d)Disapproval of
			 waiverIf the President waives an action pursuant to subsection
			 (c)(1)(B), or extends a waiver provided for under section 6(b)(1)(B), the
			 waiver shall cease to have effect upon the enactment of a joint resolution
			 described in section 8(a)(2).
			(e)ReportsThe
			 Secretary shall describe any action or determination pursuant to subsection
			 (a), (b), or (c) in the first semiannual report required by section 3 after the
			 date of such action or determination.
			8.Congressional
			 disapproval of waiver
			(a)Resolution of
			 Disapproval
				(1)IntroductionIf
			 a resolution of disapproval is introduced in the House of Representatives or
			 the Senate during the 90-day period (not counting any day which is excluded
			 under section 154(b)(1) of the Trade Act of
			 1974 (19 U.S.C. 2194(b)(1)), beginning on the date on which the
			 President first notifies Congress of a determination to waive action with
			 respect to a country pursuant to section 7(c)(1)(B), that resolution of
			 disapproval shall be considered in accordance with this subsection.
				(2)Resolution of
			 disapprovalIn this subsection, the term resolution of
			 disapproval means only a joint resolution of the two Houses of the
			 Congress, the sole matter after the resolving clause of which is as follows:
			 That Congress does not approve the determination of the President under
			 section 7(c)(1)(B) of the Currency Exchange Rate Oversight Reform Act of 2009
			 with respect to ______, of which Congress was notified on _____., with
			 the first blank space being filled with the name of the appropriate country and
			 the second blank space being filled with the appropriate date.
				(3)Procedures for
			 considering resolutions
					(A)Introduction
			 and referralResolutions of disapproval—
						(i)in
			 the House of Representatives—
							(I)may be introduced
			 by any Member of the House;
							(II)shall be
			 referred to the Committee on Financial Services and, in addition, to the
			 Committee on Rules; and
							(III)may not be
			 amended by either Committee; and
							(ii)in
			 the Senate—
							(I)may be introduced
			 by any Member of the Senate;
							(II)shall be
			 referred to the Committee on Banking, Housing, and Urban Affairs; and
							(III)may not be
			 amended.
							(B)Committee
			 discharge and floor considerationThe provisions of subsections
			 (c) through (f) of section 152 of the Trade Act
			 of 1974 (other than paragraph (3) of such subsection (f)) (19 U.S.C.
			 2192(c) through (f)) (relating to committee discharge and floor consideration
			 of certain resolutions in the House and Senate) apply to a joint resolution of
			 disapproval under this section to the same extent as such subsections apply to
			 joint resolutions under such section 152.
					(b)Rules of House
			 of Representatives and SenateThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such is deemed a part of the rules of each House,
			 respectively, and the rules provided for in this section supersede other rules
			 only to the extent that they are inconsistent with such other rules; and
				(2)with the full
			 recognition of the constitutional right of either House to change the rules
			 provided for in this section (so far as relating to the procedures of that
			 House) at any time, in the same manner, and to the same extent as any other
			 rule of that House.
				9.International
			 financial institution governance arrangements
			(a)Initial
			 reviewNotwithstanding any other provision of law, before the
			 United States approves a proposed change in the governance arrangement of any
			 international financial institution, as defined in section 1701(c)(2) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(2)), the Secretary
			 shall determine whether any member of the international financial institution
			 that would benefit from the proposed change, in the form of increased voting
			 shares or representation, has a currency that was designated a currency for
			 priority action pursuant to section 4(a)(3) in the most recent report required
			 by section 3. The determination shall be reported to Congress.
			(b)Subsequent
			 actionThe United States shall oppose any proposed change in the
			 governance arrangement of the international financial institution (described in
			 subsection (a)), if the Secretary renders an affirmative determination pursuant
			 to subsection (a).
			(c)Further
			 actionThe United States shall continue to oppose any proposed
			 change in the governance arrangement of the international financial
			 institution, pursuant to subsection (b), until the Secretary determines and
			 reports to Congress that the proposed change would not benefit any member of
			 the international financial institution, in the form of increased voting shares
			 or representation, that has a currency that is designated a currency for
			 priority action pursuant to section 4(a)(3).
			10.Adjustment for
			 fundamentally misaligned currency designated for priority action
			(a)In
			 generalSubsection (c)(2) of section 772 of the Tariff Act of
			 1930 (19 U.S.C. 1677a(c)(2)) is amended—
				(1)by striking
			 and at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)if required by
				section 6(a)(1) of the Currency Exchange Rate Oversight Reform Act of 2009, the
				percentage by which the domestic currency of the producer or exporter is
				undervalued in relation to the United States
				dollar.
						.
				(b)Calculation
			 methodologySection 771 of the Tariff Act of 1930 (19 U.S.C.
			 1677) is amended by adding at the end the following:
				
					(37)Percentage
				undervaluationThe administering authority shall determine the
				percentage by which the domestic currency of the producer or exporter is
				undervalued in relation to the United States dollar by comparing the nominal
				value associated with the medium-term equilibrium exchange rate of the domestic
				currency of the producer or exporter, identified by the Secretary pursuant to
				section 3(b)(7) of the Currency Exchange Rate Oversight Reform Act of 2009, to
				the official daily exchange rate identified by the administering authority for
				purposes of antidumping
				proceedings.
					.
			11.Nonmarket
			 economy statusParagraph
			 (18)(B) of section 771 of the Tariff Act of 1930 (19 U.S.C. 1677(18)(B)) is
			 amended—
			(1)by striking and at the end
			 of clause (v); and
			(2)by redesignating clause (vi) as clause
			 (vii) and inserting after clause (v) the following:
				
					(vi)whether the currency of the foreign country
				is designated a currency for priority action pursuant to section 4(a)(3) of the
				Currency Exchange Rate Oversight Reform Act of 2009,
				and
					.
			12.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438),
			 section 6(a)(1) and the amendments made by sections 10 and 11 shall apply with
			 respect to goods from Canada and Mexico.
		13.Advisory
			 committee on international exchange rate policy
			(a)Establishment
				(1)In
			 generalThere is established an Advisory Committee on
			 International Exchange Rate Policy (in this section referred to as the
			 Committee). The Committee shall be responsible for—
					(A)advising the
			 Secretary in the preparation of each report to Congress on international
			 monetary policy and currency exchange rates, provided for in section 3;
			 and
					(B)advising Congress
			 and the President with respect to—
						(i)international
			 exchange rates and financial policies; and
						(ii)the impact of
			 such policies on the economy of the United States.
						(2)Membership
					(A)In
			 generalThe Committee shall be composed of 9 members as follows,
			 none of whom shall be from the Federal Government:
						(i)Congressional
			 appointees
							(I)Senate
			 appointeesFour persons shall be appointed by the President pro
			 tempore of the Senate, upon the recommendation of the chairmen and ranking
			 members of the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Finance of the Senate.
							(II)House
			 appointeesFour persons shall be appointed by the Speaker of the
			 House of Representatives upon the recommendation of the chairmen and ranking
			 members of the Committee on Financial Services and the Committee on Ways and
			 Means of the House of Representatives.
							(ii)Presidential
			 appointeeOne person shall be appointed by the President.
						(B)QualificationsPersons
			 shall be selected under subparagraph (A) on the basis of their objectivity and
			 demonstrated expertise in finance, economics, or currency exchange.
					(3)TermsMembers
			 shall be appointed for a term of 4 years or until the Committee terminates. An
			 individual may be reappointed to the Committee for additional terms.
				(4)VacanciesAny
			 vacancy in the Committee shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
				(b)Duration of
			 committeeNotwithstanding section 14(c) of the Federal Advisory
			 Committee Act (5 U.S.C. App.), the Committee shall terminate on the date that
			 is 4 years after the date of the enactment of this Act unless renewed by the
			 President pursuant to section 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) for a subsequent 4-year period. The President may continue to
			 renew the Committee for successive 4-year periods by taking appropriate action
			 prior to the date on which the Committee would otherwise terminate.
			(c)Public
			 meetingsThe Committee shall hold at least 2 public meetings each
			 year for the purpose of accepting public comments, including comments from
			 small business owners. The Committee shall also meet as needed at the call of
			 the Secretary or at the call of two-thirds of the members of the
			 Committee.
			(d)ChairpersonThe
			 Committee shall elect from among its members a chairperson for a term of 4
			 years or until the Committee terminates. A chairperson of the Committee may be
			 reelected chairperson but is ineligible to serve consecutive terms as
			 chairperson.
			(e)StaffThe
			 Secretary shall make available to the Committee such staff, information,
			 personnel, administrative services, and assistance as the Committee may
			 reasonably require to carry out its activities.
			(f)Application of
			 Federal advisory committee Act
				(1)In
			 generalThe provisions of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall apply to the Committee.
				(2)ExceptionExcept
			 for the 2 annual public meetings required under subsection (c), meetings of the
			 Committee shall be exempt from the requirements of subsections (a) and (b) of
			 sections 10 and 11 of the Federal Advisory Committee Act (relating to open
			 meetings, public notice, public participation, and public availability of
			 documents), whenever and to the extent it is determined by the President or the
			 Secretary that such meetings will be concerned with matters the disclosure of
			 which would seriously compromise the development by the United States
			 Government of monetary and financial policy.
				14.Repeal of the
			 exchange rates and international economic policy coordination Act of
			 1988The Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5301 et seq.)
			 is repealed.
		
